DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-2 and 4-5 is withdrawn in view of the newly discovered reference(s) to Casey et al. (USP 5,061,318) and Price (US 2004/0149171).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (USP 5,061,318).
Regarding claim 1
Casey teaches an ash aggregate mixture having a particle size of less than 3/8 inch (i.e. 9.5 mm) which can be bottom ash (claim 1).
Casey further teaches that bottom ash comes from municipal solid waste incineration facilities (i.e. waste-to-energy bottom ash) (column 1, lines 43-57).
The ranges of sizes taught by Casey, i.e. less than 9.5 mm, overlap with the claimed range, i.e. about 9.5 mm to about 19.05 mm. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 5
The material is exposed to atmosphere, and would therefore react with this CO2 source, if such reaction takes place. Additionally, during the combustion they are reacted with a CO2 source.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171).
Regarding claim 1
Price teaches mixing an effective amount of cement with an effective amount of bottom ash, the latter consisting of a fraction having a particle size from about 0.75 inches (i.e. 19.05 mm) to about 0.003 inches (i.e. 0.08 mm) (paragraph 0014). The ranges of sizes taught by Casey overlap with the claimed range. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 4
Price teaches the above composition (i.e. bottom ash and cement) being mixed with water (paragraph 0015). Thus a suspension of bottom ash and cement would be formed, and Portland cement is known to have a pH of 11.
Regarding claim 5
The material is exposed to atmosphere, and would therefore react with this CO2 source, if such reaction takes place. Additionally, during the combustion they are reacted with a CO2 source.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171) and/or Casey et al. (USP 5,061,318), as applied to claims 1 and 4-5 above, in view of Rush et al. (US 2014/0202931).
Regarding claim 2
Although, the references to Price and Casey are silent as to the aluminum content, this would be dependent upon the source of the waste to be incinerated. Also, there is always motivation to reduce the presence of metals which may leach and be toxic from materials and/or to recycle such materials. However, Rush teaches the use of waste-to-energy bottom ash and separating it into fractions useful as aggregates while removing metals therefrom, resulting in a product where the non-ferrous metals including aluminum, copper, zinc, and lead are about 1% (paragraphs 0002, 0009 and 0029-0036), less than the maximum 25,000 mg/kg (i.e. 2.5 %) claimed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Price and/or Casey, by removing metals and contaminates, with a reasonable expectation of success, as suggested by Rush, and the expected benefit of making a less environmentally hazardous material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734